Citation Nr: 0929390	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to recognition of the Veteran's child as helpless 
on the basis of permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	United Spinal Association


WITNESSES AT HEARING ON APPEAL

Appellant's mother and brother



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1968.  He died in January 2007 at the age of 62 years.  

The appellant is the Veteran's son.  His mother (who is the 
Veteran's surviving spouse) is her son's custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  


FINDINGS OF FACT

1.  The appellant was born in January 1978 and attained the 
age of 18 years in January 1996.

2.  The appellant has been shown to have been permanently 
incapable of self-support by reason of a mental condition 
prior to attaining the age of 18 years.  




CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support have been 
met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57, 
3.356 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA recognizes a child of a veteran, who is defined in part, 
as a child who is permanently incapable of self-support by 
reason of mental or physical defect by or before his or her 
18th birthday.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 
C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2008).  Evidence must show 
that the child does not have the capacity for self- support.  
See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  

An adjudicatory body's focus of analysis in such cases must 
be on the claimant's condition at the time of his or her 18th 
birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
Initially, VA must determine whether the evidence shows the 
child to have been incapable of self-support as of his or her 
18th birthday.  Id.  If so, consideration must then be given 
to the evidence concerning the child's current condition.  
Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his or her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for the 
rating agency to determine based on competent evidence of 
record in each individual case.  Rating criteria applicable 
to disabled veterans are not considered controlling.  Rather, 
the following several factors are for consideration.  

(1)  Evidence that a claimant is earning his/her own support 
is prima facie evidence that he/she is not incapable of self- 
support.  Incapacity for self-support will not be considered 
to exist when the child, by his/her own efforts, is provided 
with sufficient income for his/her reasonable support; 

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his/her condition was such that he/she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established;

(3)  Employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment are for consideration.  In such cases 
it should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends; and 

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356(b) (2008).  

According to medical evidence of record, evaluation completed 
between January and February 1994 showed the appellant to be 
"an anxious young man who is dissatisfied with many aspects 
of his life yet is unable to make any positive changes."  
The examiner referenced his low self-image and his appearance 
of being passive and detached with a quick temper.  At a 
March 1994 evaluation, at the age of 16 years, he was 
diagnosed with an adjustment disorder, including a pattern of 
discouragement in adaptive mechanisms.  

The Board acknowledges that, in a November 2008 letter, the 
Social Security Administration (SSA) informed the appellant 
that the agency had "not yet finished working on . . . [his] 
claim [for benefits]."  However, in a statement received at 
the RO in October 2008, the SSA noted that the agency had 
found him to be disabled as of December 31, 1995.  

In any event, medical records associated with the appellant's 
SSA claim confirmed his various psychiatric disabilities.  
Specifically, in May 2000, an SSA examiner assessed anxiety, 
depression, paranoia, and social phobia and concluded that 
these problems had begun in approximately January 1996 (prior 
to him reaching the age of 18 years).  

Of particular significance to the Board is the SSA examiner's 
May 2000 opinion that the appellant's psychiatric problems, 
which began in early January 1996 prior to his 18th birthday, 
were productive of severe impairment.  Such medical evidence 
clearly shows that, prior to reaching the age of 18 years, he 
was incapable of self-support by reason of his psychiatric 
problems.  

The permanency of the appellant's incapacity for self-support 
is evidenced by more recent medical records, which illustrate 
a continued level of severe impairment.  Specifically, at an 
April 1997 private evaluation, the examiner diagnosed 
depression (not otherwise specified) associated with social 
phobia and an explosive disorder.  Further, the examiner 
opined that, as a result of this disability, the appellant 
could function at only 50 percent in an occupational setting 
and at only 50 percent in a social setting.  

At an April 2000 private evaluation, the examiner diagnosed a 
depressive disorder not otherwise specified as well as social 
phobia.  At that time, the Appellant reported that he had 
last worked (in customer service) in 1999-for a two week 
period.  According to the appellant, he was "let go because 
he . . . did not have good phone communication skills."  He 
further explained that his longest job (as a bus boy) lasted 
only two months and that he was financially supported by his 
parents.  In January 2006, he was treated for anxiety, 
depression, and paranoia.  These problems were shown to 
continue to result in his isolation.  

As this evidence illustrates, by the time the appellant 
reached the age of 18 years, his psychiatric disability had 
resulted in severe impairment.  Even as he got older, he 
remained unable to work due to these problems.  

Based on this evidentiary posture, the Board finds that the 
benefit-of-the-doubt rule applies in the present appeal.  
Evidence of record supports the conclusion that the Appellant 
became permanently incapable of self-support by reason of a 
psychiatric defect by the time of his 18th birthday.  His 
appeal is, therefore, granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In any event and of particular importance herein, the Board 
is granting in full the appellant's claim for recognition as 
helpless on the basis of permanent incapacity for self-
support.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  




ORDER

Entitlement to recognition of the Veteran's child as helpless 
on the basis of permanent incapacity for self-support is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


